Citation Nr: 1613475	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes planus, claim as bilateral flat foot.

2. Entitlement to service connection for left knee condition.

3. Entitlement to service connection for sleep apnea, to include secondary to service-connected post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2000 until February 2003 and January 2004 until April 2005.

These matters come before the Board of Veterans' Appeals (Board) from the April 2008 and March 2014 decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO).

In February 2016, the Veteran testified at a Travel Board hearing in San Antonio, Texas before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of entitlement to service connection for left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At a February 2016 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for bilateral hearing loss disability.


2. The Veteran's bilateral pes planus was aggravated during his active service

3. The Veteran's sleep apnea is casually related to active military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for bilateral pes planus based upon aggravation have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).

3. The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, at the February 2016 Travel Board hearing indicated that it is his intent to withdraw the appeal for entitlement to service connection for bilateral hearing loss disability. (See Board hearing transcript page 2). Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss disability.

Bilateral pes planus

In this decision, the Board grants the Veteran's claim for entitlement to service connection for bilateral pes planus, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection for his bilateral pes planus is warranted. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with bilateral pes planus. (See February 2012 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the claims folder reflects the Veteran was noted with abnormal feet upon entering active duty, specifically asymptomatic moderate pes planus, bilaterally. (See January 2000 Report of Medical Examination). The Veteran contends that his bilateral pes planus was aggravated during service and resulted in foot pain. The claims folder reflects that during service the Veteran complained of, and was treated for, bilateral foot pain secondary to his bilateral pes planus. (See August 2001 Record of Acute Medical Care). The Board finds that based on the above evidence, the Veteran's statements that he experienced pain in his bilateral feet during service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

The Board notes that the Veteran has been denied entitlement to service connection for bilateral pes planus on the basis that the condition pre-existed his military service. Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2015). As noted above, the Veteran's bilateral pes planus was noted upon entry into active service. However, the claims folder does not consist of clear and unmistakable evidence demonstrating that the injury or disease existed prior and was not aggravated by service. Instead, the claims folder reflects that the Veteran's bilateral pes planus was asymptomatic upon entrance and worsened during his active service. Based on the above, the Board finds that the Veteran was sound upon active duty entrance.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. Here, the claims folder reflects that prior to service the Veteran's bilateral pes planus was asymptomatic. During service the Veteran's bilateral foot experienced consistent foot pain requiring the Veteran to have his military physical duties limited. (See August 2001 Record of Acute Medical care). A February 2012 VA medical examination report reflects the Veteran's bilateral pes planus is currently manifested by pain. 

Accepting that the Veteran was not sound upon entry into active service, the claims folder clearly reflects an increase in disability in regard to the Veteran pes planus. Again, prior to service, the Veteran's pes planus is noted with no symptoms. However, during active service, and thereafter, the Veteran's bilateral pes planus has experienced consistent pain. As such, the Board finds that the Veteran's bilateral pes planus was aggravated and experienced an increase in disability during service. 38 C.F.R. § 3.306(a).

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral pes planus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral pes planus is granted.


Sleep Apnea

Here the Board grants the Veteran's claim for entitlement to service connection for sleep apnea, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Analysis

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with moderate obstructive sleep apnea. (See February 2014 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he started to experience daytime fatigue, loud snoring, and nighttime apneas. Through consistent lay testimony and statements, the claims folder reflects that the Veteran did experience symptoms such as snoring, gasping for air, and daytime fatigue. (See buddy statements of J. J. and  L. P.). The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met. (i. e. in-service sleep disturbances).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In an February 2014 VA medical opinion, the physician opined that the Veteran's current sleep apnea is at least likely as not proximately due to, or the result of, the Veteran's in-service sleep disturbances. The examiner explained that sleep disturbances is a common effect of PTSD, which the Veteran is currently service-connected for.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for sleep apnea, to include secondary to service-connected PTSD, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for sleep apnea is granted.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss disability is dismissed.

Entitlement to service connection for bilateral pes planus, based upon aggravation, is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

 The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in regard to the claim for service connection for a left knee condition. The Veteran has averred he has a left knee condition related to service. The Veteran contends specifically that he was involved in a motor vehicle accident while stationed in South Korea, in which he injured his left knee. The claims file does not contain a medical opinion in regard to whether the Veteran's alleged left knee manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his alleged left knee condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However, in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has submitted lay testimony asserting he has a left knee condition. Furthermore, the Veteran contends that his condition may be associated with an event, injury, or disease during his active military service, specifically an in-service vehicle accident.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claim to entitlement to service condition for a left knee condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a left knee condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to his claim for entitlement to service connection for a left knee condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether the Veteran has a current left knee condition and if so, whether it is at least as likely as not (50 percent or greater) that the Veteran's current left knee condition is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims folder.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


